In a proceeding brought by the depositor of cash bail for a defendant in a criminal case to have the bail remitted to her, the appeal is from an order of the Supreme Court, Queens County (Leviss, J.), dated August 10, 1992, which denied her application.
*544Ordered that the order is reversed, on the law, without costs or disbursements, and the depositor’s motion is granted.
In proceedings held on October 15, 1991, the court vacated its prior order of forfeiture and directed the clerk to ensure that the $5,000 cash bail was returned to the appellant. Accordingly, as the People concede, the appellant’s subsequent application for the return of the bail money was not barred by the time limitation set forth in CPL 540.30 (2), and should have been granted (see, People v Morales, 108 AD2d 827, 829; People v Zangrillo, 56 AD2d 668; People v International Fid. Ins. Co., 155 Misc 2d 515). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.